Title: From George Washington to John Laurens, 18 February 1782
From: Washington, George
To: Laurens, John


                  
                     My Dear Laurens
                     Philadelphia Feby 18th 1782
                     
                  
                  I have had the pleasure to receive your favor of the 19th of Decr and also the Report of the judicious & successful Movement of General Greene, by which he compelled the Enemy to abandon their Out Posts—This brilliant Manoeuvre is another proof of the singular abilities, that officer possesses.
                  Since my last Dispatches from So. Carolina, I have been informed, via Virginia, of the intelligence Genl Greene has received that a reinforcement was expected from Ireland, of the application he had made in consequence to the Count du Rochambeau & the resolution the Count had taken of detaching the Legion of Lauzun to his aid—I hope this force, together with the Corps of Armand will give such a decided superiority of Cavalry, as will prevent the Enemy from reoccupying & ravaging the Country again, should the whole Reinforcement from Ireland arrive and I must confess, I cannot entirely rely upon it, as I have not heard the intelligence from any other quarter, altho a Frigate has just arrived at New York with the King of England’s speech, & Dispatches from Administration.  Nothing however has transpired, except the Speech, from the complexion of which, no decisive opinion can be formed.
                  But I think a little time will disclose what the Enemys intentions are, (should they still persist in the prosecution of the War) whether they mean to occupy the two great Posts of New York & Charles Town, or concentre the whole of their force together.  In the former case, Reinforcements may undoubtedly be expected, and I know of nothing which can be opposed to them with such a prospect of success as the Corps you have proposed should be levied in Carolina.  
                  To make the Campaign decisive is our great object.  I wish that the States might be impressed with the necessity of taking their measures accordingly, & that the war might not be procrastinated by want of exertion on our part—Believe me, My Dear Laurens, I am convinced, under all circumstances, of your unbounded zeal in the service of your Country—That success may ever attend you in the pursuit of personal glory & public felicity is the earnest wish of Your Affecte friend & Hble Servant.
                  
                  
                     P.S.  The Gentlemen of the family request their affectionate Regards may be presented to you.
                  
                  
               